Name: Council Regulation (EC) No 969/94 of 26 April 1994 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 31 May 1994
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 30 . 4. 94 Official Journal of the European Communities No L 111 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 969194 of 26 April 1994 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 31 May 1994 HAS ADOPTED THIS REGULATION : Article 1 1 . The basic price and the buying-in price for cauliflo ­ wers for the period 1 to 31 May 1994 shall be as follows :  basic price : ECU 30,57 per 100 kilograms net,  buying-in price : ECU 13,30 per 100 kilograms net. 2. The prices referred to in paragraph 1 shall be for packed 'trimmed' cauliflowers of Quality Class I. 3. The prices referred to in paragraph 1 shall not include the cost of the packaging in which the product is presented. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parli ­ ament (3), Whereas, under the terms of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II thereto ; whereas cauliflowers harvested during a particular marketing year are marketed from May of that year to April of the following year ; Whereas, to ensure continuity in the application of cauli ­ flower prices, the basic price and the buying-in price for cauliflowers must be fixed for the period from 1 to 31 May 1994, Article 2 This Regulation shall enter into force on 1 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1994. For the Council The President G. MORAITIS (') OJ No L 1 18, 20. 5. 1972, p . 1 . Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338, 31 . 12. 1993, p . 26). O OJ No C 83, 19 . 3 . 1994, p. 43 . (3) Opinion delivered on 21 April 1994 (not yet published in the Official Journal).